Santaniello, J.,
concurring in part and dissenting in part. I agree with the court that there was insufficient evidence to sustain the defendant’s conviction on the sixth and eleventh counts. I must, however, respectfully disagree with the court’s finding that the defendant did not voluntarily, intelligently and knowingly waive his constitutional rights before making his confession to Laufer. The record clearly supports the trial court’s finding that the defendant expressly agreed to give the statement and thereby implicitly waived his Miranda rights. I therefore would find the confession admissible and would sustain the defendant’s conviction on the remaining four counts.
There are ordinarily three means by which a defendant can waive his right to remain silent under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), and North Carolina v. Butler, 441 U.S. 369, 99 S. Ct. 1755, 60 L. Ed. 2d 286 (1979): he can execute a written waiver of his rights, he can make an express oral statment of waiver, and he can implicitly waive his right to remain silent by exhibiting affirmative conduct indicative of a knowingly and intelligently made decision to give a statement. North Carolina v. Butler, supra, 374. We have held many times that where a defendant expressly agrees to give a statement, such conduct may constitute an implicit waiver of his Miranda rights. State v. Shifflett, 199 Conn. 718, *542733, 508 A.2d 748 (1986); State v. Toste, 198 Conn. 573, 583, 504 A.2d 1036 (1986); State v. Harris, 188 Conn. 574, 580, 452 A.2d 634 (1982), cert. denied, 460 U.S. 1089, 103 S. Ct. 1785, 76 L. Ed. 2d 354 (1983).
The majority found that “there was sufficient evidence before the trial court to sustain its conclusion that the defendant was advised of and understood his constitutional rights” but went on to hold that there was insufficient evidence to support the court’s finding that he waived his rights. The majority focused its waiver analysis on the validity of the written waiver and concluded that because the written waiver was not executed until halfway through the confession, there was, under the totality of the circumstances, insufficient evidence of waiver. The court did not fully address the question of an implied waiver, and it summarily concluded that there was no affirmative conduct evidencing a “knowingly and intelligently made decision not to remain silent.” In analyzing the issue, the majority has failed to explain that the trial court based its finding of waiver on the defendant’s affirmative conduct expressly agreeing to speak with Laufer, and not on the written waiver.1 The majority thus has misperceived the issue and has overlooked the evidence on the record which supports the trial court’s conclusion.
*543Regardless of the validity of the written waiver, the record reveals that the defendant implicitly waived his right to remain silent by his expressed willingness to speak. The defendant himself took the stand at the suppression hearing and stated: “[A]nd [Laufer] said before he asked me any questions concerning these credit cards, I had to sign a waiver, you know, to be able to talk to him. And I told him I didn’t mind talking about any credit cards, because I didn’t know. He asked me, he want[ed] to know who used the card. And at that time, I signed the waiver of my rights, while I [was] there, talking to him . . . . ” (Emphasis added.) Later he also stated: “[Laufer] told me that I didn’t have to talk to him, and he showed me a piece of paper. He said it was an affidavit. He said, ‘Before I can talk to' you, you have to sign this, for the limited purpose of me asking you about, you know, the credit cards.’ He said he wanted it to be legit, and then, that’s when I volunteered, and signed the paper.” (Emphasis added.) When Laufer testified, it became clear that the defendant had signed the written waiver halfway through the confession, but it was emphasized that the defendant had expressly agreed to give the statement and waive his rights. Laufer, when questioned about why the waiver was signed in the middle of the confession, explained: “I felt at that time I wanted the time he signed it, acknowledging this, as well, in front of somebody else. He had already acknowledged it to me.” (Emphasis added.)
Thus, although I agree with the majority that the procedures employed in obtaining the second confes*544sion were less than exemplary, I am constrained to hold that there was more than sufficient evidence to find that the defendant waived his right to remain silent. The record clearly shows that the defendant expressly desired to give a statement, and that he implicitly waived his Miranda rights. My conclusion is buttressed by the fact that this issue was not seriously pressed on appeal. The defendant, obviously acknowledging his own testimony at the suppression hearing, did not dispute that the evidence on the record supported a finding of implicit waiver, but instead argued that cases such as State v. Harris, supra, could be distinguished on the ground that in those cases a “more complete” Miranda warning was given.
The defendant was fully apprised of, understood and freely waived his right to remain silent. I therefore concur with the court that a judgment of acquittal should be entered on the sixth and eleventh counts, but dissent from the court’s judgment reversing the defendant’s conviction on the fourth, tenth, thirteenth and fifteenth counts.

 It was argued to the trial court that the defendant had orally waived his right to remain silent and that his expressed willingness to speak constituted an implied waiver. The trial court admitted the confession on these grounds stating: “The Court concedes that the time varied, in that Mr. Gray had set the time between 5:00 and 6:00 a.m. on April 3rd, but he did agree to another fact as to evidence which the Court had before it, the testimony of Chief Laufer, and also of Officer Higgins, that he did waive his rights, he waived them and agreed to talk with Chief Laufer on a limited subject; namely, the credit card situation. Officer Higgins testified to this fact, as did Chief Laufer and Mr. Gray.” (Emphasis added.) The court further stated: “The defects in the form of the waiver; namely, the date and time, are satisfactorily explained by examining the totality of the testimony. Further, the Court is of the opinion that the resolution of this matter does not stand or fall on this issue. The Court has been unable to find any law to support *543a conclusion that Miranda warnings of rights and waiver has to be in writing. The State has the burden, and a heavy one, I might note, of establishing the accused person was given his rights; that he knowingly and voluntarily waived these rights. The State rightfully has a heavy burden, and the Court concludes that the State has sustained this burden, as it applies to the admissions made in an unsigned statement by Charles Gray while in custody.” (Emphasis added.)